Citation Nr: 0615580	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  02-06 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.

4.  Entitlement to service connection for degenerative 
arthritis of the hips.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1949 to June 
1952.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision in which the RO 
determined that new and material evidence had not been 
presented to reopen the claim for service connection for 
degenerative arthritis of the lumbar spine, and denied 
service connection for PTSD, and for degenerative arthritis 
of the cervical spine and of the hips.  The veteran filed a 
notice of disagreement in April 2001 and a statement of the 
case (SOC) was issued in April 2002.  The veteran filed a 
substantive appeal in May 2002.  In a June 2002 statement, 
the veteran's representative indicated that, although the 
veteran had only addressed service connection of PTSD in his 
May 2002 substantive appeal, the issues on appeal include 
service connection for degenerative arthritis of the cervical 
spine and hips, as well as whether new and material evidence 
to reopen the claim for service connection for degenerative 
arthritis of the lumbar spine had been received.  

In September 2003, the Board reopened the veteran's claim for 
service connection for arthritis of the lumbar spine and 
remanded all claims to the RO to afford due process and for 
other development.  Following substantial completion of the 
Board's requested actions, the RO continued the denial of the 
veteran's claim (as reflected in supplemental SOCs (SSOCs) 
dated in December 2005 and January 2006) and returned these  
matters to the Board for further appellate consideration.

The Board's decision on the claims for service connection for 
degenerative arthritis of the lumbar spine, cervical spine, 
and hips is set forth below.  The claim for service 
connection for PTSD is addressed in the remand following the 
order; that matter is, again, being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify the veteran when further action, on his part, is 
required. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished. 

2.  Degenerative arthritis of the cervical spine and 
degenerative arthritis of the lumbar spine were each 
first manifested more than 30 years following the 
veteran's separation from service, and there is no 
credible medical evidence or opinion establishing a 
nexus between either disability and service.

3.  The first reference to any hip complaints (assessed 
as "arthritic pain") was in September 2001, nearly 50 
years after service and there is no credible medical 
evidence or opinion establishing a nexus between that 
claimed disability and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for 
degenerative arthritis of the cervical spine are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  The criteria for service connection for degenerative 
arthritis of the lumbar spine are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005).

3.  The criteria for service connection for degenerative 
arthritis of the hips are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims for service 
connection for arthritis of the lumber spine, cervical spine, 
and hips has been accomplished.

A pre-rating November 2000 RO notice letter pertained only to 
the request to reopen.  In May 2004 and December 2004 notice 
letters, the RO advised the appellant and his representative 
of VA's responsibilities to notify and assist the appellant 
in his claim for service connection and what was required to 
prove such a claim; the RO explained the information and/or 
evidence required from him, including medical evidence 
showing a current disability, as well as evidence that 
establishes a plausible relationship between the claimed 
disability and service.  Further, through the March 2001 
rating decision, an April 2002 SOC, and SSOCs issued in 
December 2005, on January 5, 2006 and January 20, 2006, the 
RO notified the appellant and his representative of the legal 
criteria governing each claim, the evidence that had been 
considered in connection with each claim,  and the bases for 
the denial of each claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that RO's May 2004 and December 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The May 2004 
letter generally explained VA's duties to notify and assist 
in the claim, and specifically requested that the veteran 
provide copies of any service personnel records in his 
possession, along with any other evidence pertinent to his 
claim; the RO specified that the appellant identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence; this request was reiterated in the 
December 2004 letter.  In the December 2004 letter, the RO 
notified the veteran of its response to a records request 
from a VA medical facility; identified the type of evidence 
that it was responsible for obtain, and indicated that it 
would obtain non-VA medical records for which the appellant 
provided sufficient information and authorization; in 
addition, that notice requested that the veteran submit any 
information in his possession relevant to the claim.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
indicated above, the Pelegrini's content of notice 
requirements clearly have been met in this case. 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the appellant 
before and after the March 2001 rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that the claim was fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In this case, as 
indicated above, the appellant had full opportunity to 
respond after issuance of notice documents identified above, 
to include the RO's several notice letters, the rating 
decision on appeal, the SOC, and the SSOCs.  Moreover, after 
the RO obtained VA records and issued the most recent, 
December 2004 notice letter, the veteran was given another 
opportunity to provide information and/or evidence in support 
of the appeal before the RO readjudicated the claim in 
December 2005 and January 2006 (as reflected in the SSOCs). 

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran's 
status, existence of a disability, connection between the 
veteran's service and that disability, degree of disability, 
and effective date pertaining to the disability).  In this 
appeal, the veteran's status is not at issue.  The RO has not 
provided any notice regarding the degree of disability or 
effective date.  However, as the Board's decision herein 
denies the appellant's claim for service connection for PTSD, 
no rating or effective date is being assigned; accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim; as a result of 
these efforts, available service medical records and VA 
medical records have been associated with the claims file.  
The appellant also has submitted private medical records in 
his possession.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent records, in 
addition to those noted above, that need to be obtained.  The 
record also presents no basis for further developing the 
record to create any additional evidence in connection with 
the matters herein decided.  

When these matters were previously before the Board in 
September 2003, the veteran asserted that missing VA medical 
records would demonstrate treatment for arthritis since 
service; also medical evidence from 2001 suggested that the 
veteran had been treated for arthritis in service as well as 
over the intervening years since his discharge.  On these 
assertions, the Board instructed that, after obtaining the 
missing medical records, the RO should afford the veteran an 
orthopedic examination for the purpose of obtain an opinion 
as to whether there is a nexus between any of the claimed 
disorders and service.  After obtaining available records, 
the RO initially scheduled the veteran for such an 
examination; however, the veteran failed to appear.  
Thereafter, the RO took no further action in this regard.  
The veteran later underwent a PTSD examination.  However, it 
appears that, upon closer review of the assembled record, to 
include the additional evidence received, that the RO later 
determined that an examination in connection with the 
arthritis claims was not warranted because the evidence 
clearly failed to show that the veteran had arthritis in 
service or for many years thereafter.  Under these 
circumstances, and for the reasons more fully set forth 
below, the Board concurs that any further effort to have the 
veteran undergo examination in connection with these claims 
is not warranted.  

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claims herein decided. 

II.  Background

Service medical records are silent as to any findings or 
diagnosis relating to arthritis.  X-rays of the lumbosacral 
spine in August 1951 revealed no evidence of any abnormality.  
Medical records from March 1952 note that X-rays of the 
lumbar spine revealed spina bifida occulta of the first 
sacral segment, negative otherwise.  A May 1952 physical 
examination was completely negative.  X-rays were all 
negative.  There was spina bifida occulta of S1.  The veteran 
was assessed as orthopedically sound. It was then suggested 
that he go to the neuropsychiatric clinic.  

The veteran was seen on March 17, 1952.  He then reported 
that he had aches in his fingers, wrists, and elbows, 
shoulders and back.  He claimed that he had had back trouble 
since he received an artillery concussion in Korea a year 
previously.  There was some spasm on the left side.  Straight 
leg raising left to 80 degrees, negative on the left.  
Lasegue's negative.  Hip joints were negative.  Impression 
was strained lumbar spine due to one-half inch shortening of 
right lower extremity.  Rule out arthritis early.  On the 
March 17, 1952, examination the veteran reported complaints 
of pain in his back for the prior two years.  He stated he 
had some type of deformity of his back.  On March 3, 1952, 
the veteran was afforded X-rays of his shoulder joints.  He 
provided a history of arthritis the prior winter with pain 
radiating to his fingertips.  Radiographic report of the 
shoulder joints was entirely negative.  

The veteran claimed service connection for a back condition 
shortly after service.  He then asserted that he had a 
retained piece of shrapnel lodged in his back.  In November 
1952, he was afforded X-rays which revealed no evidence of 
fracture, old or recent, arthritis, or any other pathology of 
the lumbosacral spine.  An incidental finding was made as to 
a developmental abnormality.  In November 1952, the RO denied 
service connection for a back disorder, but granted service 
connection for  conversion reaction.

The veteran was afforded another VA examination in February 
1954.  He then reported a gradual onset of pain in 1951, 
along with stiffness and swelling in his shoulders, wrists 
and fingers.  On physical examination, he was found to be 
well developed although very nervous and tense.  There was no 
heat or redness of any joint.  He had no limitation of 
motion.  Neurological examination revealed no alteration of 
reflexes, and sensation was grossly intact.  The examiner 
noted that X-rays of the patient's joints, including 
shoulders, wrists, were entirely normal and that repeated 
examinations failed to reveal any evidence of organic 
disease.  Initially, rheumatoid arthritis was suspected.  
However no disease was found.  Disability diagnosed was 
conversion reaction.  

The veteran was afforded a neuropsychiatric examination in 
April 1957.  The examiner noted that the veteran, despite 
multiple complaints, received an honorable discharge and not 
a medical discharge.  He reported that his work required him 
to handle boxcars and that it was dangerous work and that he 
had fear of injuring himself because of the nature of his 
employment.

In July 1982, the veteran reported with a number of ailments 
including subjective complaints of arthritis.  Assessment in 
pertinent part was degenerative joint disease by history 
only.  On July 26, 1982, outpatient treatment records record 
the veteran's back complaints, however X-rays of the area, 
done on July 12, 1982, did not reveal any degenerative 
changes.

On August 1983 psychiatric evaluation, the veteran reported 
that he has had arthritis since he was in the military 
service.  He reported that his job caused him to hang on to 
boxcars, which was dangerous work.  The examiner noted that 
the veteran had longstanding complaints of arthritis but did 
not appear to be outwardly having any limitation of motion of 
his joints and no deformities were noted.  The examiner 
assessed a neurastatic syndrome; the examiner also noted that 
the veteran had been diagnosed as having a conversion 
reaction.  

VA Medical Center records from Shreveport, Louisiana, 
recently associated with the file, reveal that in June 1984, 
the veteran presented with complaints of arthritis of his 
hands.  X-rays of June 22, 1984 were interpreted as normal.  

In June 1984, the veteran was also afforded another mental 
disorders examination.  The examiner noted a prior diagnosis 
of conversion reaction manifested by back difficulties, 
anxiety and insomnia and headaches.  The veteran reported 
that he was forced to give up his work as a brakeman-
conductor with the Missouri Pacific Railroad in 1981 because 
of problems with his back and his hearing.  Notably, he 
stated that, as a brakeman, it was necessary for him to carry 
an 80-pound coupling knuckle as far as a half mile or so as 
an integral part of his work.  He stated that it was 
necessary to perform this type of work type activity on 
nearly a daily basis when he worked and he found this quite 
impossible to do as it developed decreasing problems with his 
back.  He stated that for a while other railroad employees 
assisted him in areas where he was not able to carry his 
share of the load, but eventually they grew tired of this 
situation and politely suggested that he retire if he could 
not perform the duties of his job.  Psychiatric diagnosis was 
generalized anxiety disorder (previously diagnosed as 
conversion reaction).  

X-rays of the lumbosacral spine taken in June 1984 revealed 
very minimal degenerative changes involving the anterior 
margins of L1 through L5 vertebral bodies, the SI joints were 
normal.  Findings were consistent with minimal degenerative 
changes involving the lumbar spine.  

A July 1984 orthopedic examiner noted that the veteran had 
been unemployed for the prior 2 1/2 years, formerly working 
for the railroad (employment that he held for some twenty odd 
years according to testimony given by the veteran at a VA 
hearing).  

In July 1985, the veteran presented with left neck and 
shoulder pain.  X-rays showed minimal degenerative joint 
disease.  On October 18, 1985 the veteran reported neck pain 
but cervical spine X-rays were entirely normal; there was no 
motor weakness and reflexes were normal.  On June 1, 1987 the 
veteran complained with shoulder and neck pain.  There was no 
prior trauma reported.  X-rays were entirely unremarkable.  
No degenerative changes were noted.  August 1987 X-rays of 
the shoulder were within normal limits.

On VA examination in June 1988, the veteran reported 
backaches since he slid from a haystack when he was a boy.  

The report of a September 2001 medical assessment by a social 
worker and certified trauma specialist notes the veteran's 
report of being treated for arthritis in the military in the 
Spring of 1951 or 1952.  He reported also that his arthritis 
started out then with pain in his left shoulder and down his 
left arm to his fingers, then to his right shoulder and to 
his legs among multiple other complaints recorded in 
September 2001.  

In September 2001, the veteran was also afforded a 
psychiatric assessment by a private provider.  The examiner 
noted that the veteran was forced to retire from the railroad 
in 1978 or 1979 [sic] due to his physical mobility being 
compromised by his severe generalized arthritis, which malady 
started during his tour of duty in Korea in the 1950's.  
Arthritic pain was reported in his back, hips and lower 
extremities that was so severe he was unable to stoop, bend 
or lift any significant weight.  

III.  Analysis

In general, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or from aggravation of a pre- 
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for arthritis if  
manifested to a compensable degree within one year of 
separation from qualifying service; that presumption is 
rebuttable by contrary evidence.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the evidence in light of the above-noted 
criteria, the Board finds that service connection for 
degenerative arthritis of the lumbar spine, of the cervical 
spine, or of the hips is not warranted.  Simply stated, the 
record reflects no competent and persuasive evidence of a 
nexus between any of the claimed disabilities and service.  

The veteran has repeatedly asserted that he was diagnosed 
with and treated for arthritis during service and 
continuously thereafter.  However, SMRs reflect only 
complaints of back pain; no arthritis was then diagnosed.  
The Board also observes that there were no documented hip or 
cervical spine complaints during the veteran's military 
service.  

Post-service, the veteran complained of pain; however, in 
view of normal testing results, such complaints were 
initially attributed to conversion reaction (for which the 
veteran was granted service connection in 1954).  
Significantly, the objective record does not reflect the 
presence of degenerative changes in the lumbar spine until 
1984, and does not reflect the presence of degenerative 
changes of the cervical spine until 1985-each more than 30 
years after his discharge from military service.  As regards 
the claimed degenerative arthritis of the hips, the first 
notation of hip complaints and assessment of arthritis 
affecting the hips is reflected in the September 2001 
psychiatric report.  This report does not reflect that 
arthritis was then substantiated by x-rays; however, even if 
the Board were to assume, without deciding, that arthritis of 
the hips is currently manifested, this first notation of 
"arthritic pain" associated with the hips was 50 years 
after service.  The Board notes that the passage of many 
years between discharge from active service and the medical 
documentation of a claim disability is a factor that weighs 
against a claim for service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).


The Board further points out that there is no persuasive 
evidence of a nexus between any of the claimed disabilities 
and service.  In September 2003, the Board previously 
reopened the claim for service connection for arthritis of 
the lumbar spine on the basis of the September 2001 medical 
report noting that veteran was treated for arthritis in 
service, as well as the September 2001 psychiatric report 
noting "arthritic pain" of various joints .  However, for 
purposes of reopening, the credibility of the evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).   
After a careful review of the assembled evidence-including 
additional evidence received on remand,--the Board finds that 
the September 2001 reports do not constitute competent and 
persuasive evidence of a nexus between any the claimed 
disorders and service.  

While those reports appear to reflect the veteran's own self-
reported history of arthritis in service and for years,  
thereafter, this fact, without more, is of no value.  The 
mere transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999); Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

The Board also notes that, to whatever extent the author(s) 
of either report may have intended to express an opinion of a 
nexus between any current arthritis and service, as noted 
above, the veteran's assertions of arthritis in service and 
thereafter is not substantiated.  As medical opinion can be 
no better than the facts alleged by the veteran, an opinion 
based on an inaccurate factual premise has no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 177, 180 (1993).  

The Board does not doubt the sincerity of the veteran's 
belief that claimed arthritis of the lumbar spine, of the 
cervical spine, and of the hips is related to his military 
service.  However, as a layperson without the appropriate 
medical training and expertise, he simply is not competent to 
provide probative (persuasive) evidence on a medical matter, 
such as whether a particular disability is related to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  

As a final points, the Board notes that, absent competent 
evidence that arthritis of the joints under consideration was 
present in service or for many years thereafter, and absent 
any credible evidence of a nexus between any such current 
arthritis and service, the Board finds that the record does 
not reflect even a prima facie case for service connection.  
As such, VA has no further obligation to obtain a medical 
opinion pursuant to section 5103A(d).  See Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curium).

For all the foregoing reasons, the claims for service 
connection for degenerative arthritis of the lumbar spine, of 
the cervical spine, and of the  hips must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of competent and persuasive evidence to 
support the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for degenerative arthritis of the cervical 
spine is denied.

Service connection for degenerative arthritis of the lumbar 
spine is denied.

Service connection for degenerative arthritis of the hips is 
denied.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim for service connection 
for PTSD on appeal is warranted even though such action will, 
regrettably, further delay an appellate decision on the 
claim.  

In the September 2003 remand, instructions were given to 
obtain a supplemental mental disorders opinion to determine 
whether the veteran currently has PTSD, as distinguished from 
his service-connected generalized anxiety disorder.  The 
Board further noted that, if such development resulted in a 
current medical diagnosis of PTSD, then the RO was  to afford 
the veteran an additional opportunity to provide additional 
information regarding his alleged /in-service stressful 
events.  In this regard, the  RO was to have contacted the 
veteran and ask him to provide specific information 
concerning the claimed in-service stressful events that led 
to his PTSD.  Such information should include the dates 
(month and year), assigned unit, location, and the full names 
of individuals injured or killed for each of the events in 
question.  

Although the supplemental medical report obtained by the RO 
supported PTSD, the requested stressor development was not 
accomplished.  However, a remand by the Board confers on the 
claimant, as a matter of law, a right to compliance with the 
remand instructions.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, this matter must again be remanded in 
order to fully comply with its instructions of September 2003 
r.  Moreover, once such development is accomplished and if 
any stressors are verified, the RO should further medically 
develop the record to determine whether the veteran has PTSD 
as result of verified stressor(s).

The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may result in a 
denial of the claim. See 38 C.F.R. § 3.655 (2005).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file a copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo examination, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should invite the veteran to submit all evidence in 
his possession, and ensure that its letter meets the 
requirements of Dingess/Hartman as regards the five elements 
of a claim for service connection, as appropriate. After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the VCAA  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent to the claim for 
service connection for PTSD that is not 
currently of record.  The RO's should 
request that the veteran furnish any 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit. 

The RO should ensure that its letter 
meets the requirements of the decision in 
Dingess/Hartman v. Nicholson, cited to 
above, as regards notice pertinent to the 
five elements of a claim for service 
connection, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  The RO should also afford the veteran 
another opportunity to provide additional 
information regarding his alleged /in-
service stressful events.  

The RO should contact the veteran and ask 
him to provide specific information 
concerning the claimed in-service 
stressful events that led to his PTSD.  
Such information should include the dates 
(month and year), assigned unit, 
location, and the full names of 
individuals injured or killed for each of 
the events in question.  The veteran is 
advised that this information is vitally 
necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed in-service 
stressful experiences.  In addition, the 
veteran should be invited to submit to 
the RO any military records in his 
possession.

4.  Unless the RO determines that 
sufficient evidence corroborating at 
least one of the claimed in-service 
stressful experiences has been associated 
with the claims file, the RO should 
undertake necessary development to verify 
the veteran's alleged stressful 
experiences through independent means, to 
include contact with the U.S. Army and 
Joint Services  Records Research Center 
(JSRRC).    Any additional action 
necessary for independent verification of 
the reported stressors, to include 
follow-up action requested by the 
contacted entity, should be accomplished.  
If the search for corroborating records 
leads to negative results, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

5.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above- 
requested development, the RO should 
prepare a report detailing the nature of 
any specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.  If no 
claimed in-service stressful experience 
has been verified, then the RO should so 
state in its report, skip the development 
request in paragraph 6, below, then 
proceed with paragraph 7.

6.  If and only if evidence corroborating 
the occurrence of any of the 
aforementioned claimed in-service 
stressful experiences is received should 
the RO schedule the veteran for an 
examination by a VA psychiatrist.

The veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  In 
rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only a 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

7.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.

10.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, as well as clear reasons and 
bases for all RO's determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 






appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


